

116 S3651 IS: Suspend School Meal Debt Act of 2020
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3651IN THE SENATE OF THE UNITED STATESMay 7, 2020Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo prohibit school food authorities and local educational agencies from collecting unpaid school meal fees during the COVID–19 pandemic, and for other purposes. 1.Short titleThis Act may be cited as the Suspend School Meal Debt Act of 2020. 2.School meal debt during COVID–19 pandemic(a)Definition of emergency periodIn this section, the term emergency period means the period beginning on the date of enactment of this Act and ending on the date that is 30 days after the date on which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 is terminated.(b)Debt collection prohibitionNotwithstanding any other provision of law, during the emergency period, a school food authority or a local educational agency participating in the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) may not—(1)collect unpaid meal fees (including late fees associated with unpaid meals) under those programs; or (2)use a debt collector (as defined in section 803 of the Consumer Credit Protection Act (15 U.S.C. 1692a)) to collect those unpaid meal fees.(c)Cancellation of meal debtsThe Secretary of Agriculture shall reimburse each school food authority and local educational agency participating in a program described in subsection (b) for unpaid meal fees (including late fees associated with unpaid meals) owed to that authority or agency as of the date of enactment of this Act. 